
	

114 SRES 129 ATS: Designating May 4, 2015, as National Food Protein-Induced Enterocolitis Syndrome (FPIES) Awareness Day.
U.S. Senate
2015-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 129
		IN THE SENATE OF THE UNITED STATES
		
			March 27 (legislative day, March 26), 2015
			Mr. Booker (for himself and Mr. Toomey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 4, 2015, as National Food Protein-Induced Enterocolitis Syndrome (FPIES) Awareness
			 Day.
	
	
 Whereas Food Protein-Induced Enterocolitis Syndrome (FPIES) is a form of food allergy that primarily affects the gastrointestinal system and adversely impacts the lives of young children throughout the nation;
 Whereas children with FPIES may experience acute and severe allergic reactions for which they may require emergency room treatment;
 Whereas FPIES patients may suffer chronically from the disorder and develop health issues, such as failure to thrive, long-term feeding problems, and food aversions, for which there is no treatment;
 Whereas a diagnosis of FPIES leads to significant dietary restrictions and imposes a substantial reduction in quality of life on children with FPIES and their families;
 Whereas families with children who suffer from FPIES are often unaware that the condition exists, and health care providers often misdiagnose the condition or are unaware of available treatment options;
 Whereas there is a tremendous need to generate awareness of FPIES to ensure that health care providers are able to quickly and effectively diagnose FPIES and schools and childcare providers are able to effectively care for those who struggle with this condition;
 Whereas it is essential that necessary treatment and dietary options be accessible and available to families with children suffering from FPIES; and
 Whereas increasing FPIES awareness will encourage all people of the United States to provide comfort to families with children suffering from this condition and collectively work towards finding better treatments: Now, therefore, be it
		
	
 That the Senate— (1)designates May 4, 2015, as National Food Protein-Induced Enterocolitis Syndrome (FPIES) Awareness Day in order to raise awareness and increase understanding of FPIES, highlight research, accurate diagnoses, and effective treatments, and improve the lives of children and families struggling with FPIES; and
 (2)expresses support for all people in the United States living with FPIES, expresses gratitude to the friends and family members who care for them, and salutes the health care professionals, teachers, and other caregivers who provide assistance to those so affected.
